DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.
Status of Claims
Claims 2, 9, and 19 are cancelled. Claims 1, 8, 10, and 12-16 are amended. Claims 1, 3-8, 10-18, and 20 filed 2/17/22 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1, 3-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 3-8, 10-18, and 20 are directed to a method, all of which are statutory classes of invention.    

If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial Legal Interactions” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of generating a shipment order based on wireless tracker information using generic computing devices such as a computer server and wireless tracker. The computer server and wireless tracker in these steps is recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer server and wireless tracker to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Regarding dependent claim 3, the claim is directed to limitations which serve to limit by a predefined list. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 4, the claim is directed to limitations which serve to limit by content information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 5, the claim is directed to limitations which serve to limit by shipment attributes. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 6, the claim is directed to limitations which serve to limit by predefined templates. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 7, the claim is directed to limitations which serve to limit by a notification and estimated time of arrival. These claims neither introduce a new abstract idea 
Regarding dependent claims 8 and 13-14, the claims are directed to limitations which serve to limit by additional locations. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 10, the claim is directed to limitations which serve to limit by an updated estimated time of arrival. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 11, the claim is directed to limitations which serve to limit by a route deviation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claim is directed to limitations which serve to limit by customs, state lines, and country borders. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claims 16-17, the claim is directed to limitations which serve to limit by a trigger event. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 18, the claim is directed to limitations which serve to limit by a current location. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 20, the claim is directed to limitations which serve to limit by sensor information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8. 	Claims 1, 3-8, 10-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Donlan et al (2012/0235791) in view of Chidlovskii (2013/0317884).
Re Claim 1: Donlan discloses comprising: 
receiving, at the computer server, information indicative of at least one first current location of the wireless tracker at a first time, the at least one first current location between the shipment origin and a final shipment destination while the shipment is in transit (see [0010] discloses location of monitoring device); 
determining whether the at least one first current location is outside a shipment origin geo-zone by the computer server (see [0105] discloses route deviation outside of geo-zone route segment 800);

receiving and storing, by the computer server, information indicative of a plurality of additional locations of the wireless tracker (see [0041] discloses wireless devices not situated in permanent and/or well-defined locations making a mesh network, [0045] monitoring devices located in different geographic locations throughout the world, [0049] monitoring device includes locations of sensor readings, [0180] locations of geo-zone location segments);
and prior delivery information associated with a shipper of the shipment when at the second location at the second time (see [0062] prior delivery information, [0096] mission profile information previously downloaded, [0179] previous deliveries’ data).
Although Donlan clearly discloses in [0179] a most likely delivery route and most likely reporting behavior profile to use for a delivery, it fails to disclose the following. Meanwhile, Chidlovskii discloses: 
storing information indicative of a shipment origin for the shipment by the computer server (see [0013] discloses origin stop); 
determining a plurality of possible shipment destinations based on the shipment origin, the at least one first current location, and a predefined list of shipment locations identified by the computer server, and determining, by the computer server, that one or more of the plurality 
identifying a probable shipment destination as the one of the remainder of the plurality of possible shipment destinations having the highest probability of the calculated probabilities (see [0081] discloses calculation changes in probabilities and alternatives); 
and generating a shipment order based on the probable shipment destination and the shipment origin by the computer server, and wherein the shipment order generated while the shipment is in transit (see [0038] disclose destination probability generator); 
calculating probabilities, by the computer server, that the shipment is being shipped to each of a remainder of the plurality of possible shipment destinations, the probabilities (see [0087] and Figs. 3, 4A to 5B discloses algorithm, [0015] discloses computing a probability of each of set of possible alighting stops relative to the origin stop, and selecting a possible alighting stop from the set as each alighting stop is a destination of the origin stop, [0032] discloses probability determined for each set of possible alighting stops, [0038] discloses destination probability generator, [0074] discloses probability particular alternative will be selected) being based on a correlation among a second location of the wireless tracker, identified from the stored information indicative of the plurality of additional locations, at a second time after the first time (see 416 in Fig. 4A computing for each alighting stop a waiting time based on timestamp, [0028] discloses a second stop, [0076] discloses second alternative), a time of day when the wireless tracker is at the second location at the second time (see 404 in Fig. 4A retrieve daily validation information and corresponding timestamps), and wherein the second location is between the 
From the teaching of Chidlovskii, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donlan’s invention with Chidlovskii’s disclosure of probability in order “… for dynamically estimating an origin-destination matrix (see Chidlovskii Abstract).”
Re Claim 3: Donlan discloses further comprising: receiving, by the computer server, the predefined list of shipment locations from a shipper computing device; and storing, by the computer server, the predefined list of shipment locations in a storage device (see [0049] discloses data retrieved from monitoring device includes locations).
Re Claim 4: Donlan discloses further comprising: receiving, by the computer server, content information regarding the shipment from a shipper computing device; and storing, by the computer server, the content information regarding the shipment (see [0049] discloses manifest information regarding contents of container).
Re Claim 5: However, Donlan fails to disclose the following. Meanwhile, Chidlovskii discloses wherein the shipment order is generated based on one or more shipment attributes (see [0038] disclose destination probability generator based on attributes). From the teaching of Chidlovskii, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donlan’s invention with Chidlovskii’s disclosure of probability in order “… for dynamically estimating an origin-destination matrix (see Chidlovskii Abstract).”

Re Claim 7: Donlan discloses further comprising sending, by the computer server, a notification to a shipper computing device that includes an estimated time of arrival for the shipment based on the shipment destination and prior route delivery information for the shipment destination (see [0099] discloses timely notification).
Re Claims 8, 13, 14: Donlan discloses and sending, by the computer server, a notification to a shipper computing device that the shipment has reached the shipment destination based on one of the plurality of additional locations (see [0099] discloses notification). However, Donlan fails to disclose the following. Meanwhile, Chidlovskii discloses further comprising: determining, by the computer server, whether the shipment has reached the shipment destination based on one of the plurality of additional locations of the wireless tracker (see [0111, 0115] disclose additional locations and stops). From the teaching of Chidlovskii, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donlan’s invention with Chidlovskii’s disclosure of additional locations in order “… for dynamically estimating an origin-destination matrix (see Chidlovskii Abstract).”

Re Claim 11: Donlan discloses further comprising: sending, by the computer server, a notification to a shipper computing device that the there is a route deviation of shipment based on information received from the wireless tracker (see [0099] discloses timely notification).
Re Claim 12: Donlan discloses further comprising: determining, by the computer server, that shipment has cleared at least one of customs, state lines, and country borders based on one of the plurality of additional locations and a predefined list of customs locations (see [0039] discloses customs); and sending, by the computer server, a notification to a shipper computing device that the shipment cleared at least one of customs, state lines, and country borders (see [0099] discloses notification).
Re Claim 15: Donlan discloses further comprising: determining, by the computer server, that the shipment has remained stationary at one of the plurality of additional locations for longer than a time threshold (see [0174] disclose time exceeding a threshold); determining, by the computer server, that the shipment is at a shipment location when the shipment has remained stationary for longer than the time threshold (see [0174] disclose time exceeding a threshold); and sending, by the computer server, a notification to a shipper computing device that includes the shipment location and time (see [0099] discloses notification).

Re Claim 17: Donlan discloses wherein the trigger event is at least one of a shipment exiting shipment origin, delay at an intermediate location, traveling after a delay, temperature deviation, humidity deviation, route deviation, accident to delivery vehicle, and shock to the delivery vehicle (see [0053] discloses alarm trigger thresholds).
Re Claim 18: Donlan discloses further comprising: receiving, by the computer server, information indicative of another current location from the wireless tracker; determining, by the computer server, that the other current location is not a predefined location in a group of previously designated pre-defined locations; sending, by the computer server, information indicative of the other current location to a shipper computer device; and updating, by the computer server, a group of previously designated pre-defined locations to include the other current location (see [0109-0119] discloses current location and comparing to others, adds to route).
Re Claim 20: Donlan discloses further comprising: receiving sensor information from the at least one wireless tracker, and determining a trigger event based on the sensor information from the at least one wireless tracker, wherein the sensor information includes at least one of environmental information, movement information, orientation information, or electrically .
Response to Arguments
9. 	Applicant's arguments filed 2/17/22 have been fully considered, and are not found to be persuasive. With respect to 35 USC 103, the Applicant argues that Chidlovskii does not disclose the following: “calculating probabilities, by the computer server, that the shipment is being shipped to each of a remainder of the plurality of possible shipment destinations, the probabilities being based on a correlation among a second location of the wireless tracker, identified from the stored information indicative of the plurality of additional locations, at  a second time after the first time, a time of day when the wireless tracker is at the second location at the second time, and prior delivery information associated with a shipper of the shipment when at the second location at the second time, and wherein the second location is between the shipment origin and the shipment destination and different from the final shipment destination.” 
	The Examiner respectfully disagrees. In [0015] of Chidlovskii, it discloses computing a probability of each of set of possible alighting stops relative to the origin stop, and selecting a possible alighting stop from the set as each alighting stop is a destination of the origin stop. Then in [0032], Chidlovskii discloses probability determined for each set of possible alighting stops. Again in [0038], Chidlovskii discloses a destination probability generator. Next, in [0074] Chidlovskii discloses a probability a particular alternative will be selected. With regards to a 
With regards to 101, the Examiner respectfully disagrees. The Applicant first tries to argue that the claims are not directed to an abstract idea, therefore overcoming Prong 1 of Step 2A, however the Examiner respectfully disagrees. According to MPEP 2106.04(a)(2), commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Here, generating a shipment order is a form of commercial or legal interaction as it deals with sales activities/behaviors and business relations.
The Applicant attempts to argue that the claims satisfy Step 2 of Prong 2A in that the claims are not a drafting effort designed to monopolize the alleged judicial exception, however the Examiner respectfully notes that the determination of whether claims include features that are a drafting effort designed to monopolize the abstract idea is not a separate analysis, but rather a conclusion that is reached after consideration of prong 2 and recognizing a lack of integration of the claims into a practical application. Applicant’s additional arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims 
The claims recite a wireless tracker and computer server, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of content access for transaction processing. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of generating a shipment order (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology.
The applicant argues that the use of a statistical probability algorithm improves the functioning of a computer and thus represents a significant improvement in the relevant technology area. However, in MPEP 2106.05, with regards to improving computer functionality or improving technology, it states: “It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer)… To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” In this case, the claims do not recite the details how the computer aids the method.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., computer server and wireless tracker that are recited at a high level of generality and are recited as performing generic computer functions.  
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of generating a shipment order based on wireless tracker information.  The claims of the instant application describe an improvement to a business process i.e., generating a shipment order, not 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.  The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kusmanto (Modeling and simulation of an optimized wireless network in a Naval ship system of systems, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687